Petition for Writ of Mandamus Denied and Memorandum Opinion filed
July 28, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00540-CV



       IN RE NIDAL ABUATA & ABUATA ENTERPRISES, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-DCV-248643

                        MEMORANDUM OPINION

      On July 22, 2022, relators Nidal Abuata & Abuata Enterprises filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relators ask this Court to compel the
Honorable Tameika Carter, presiding judge of the 400th District Court of Fort
Bend County, to vacate the trial court’s April 4, 2022 order denying defendants’
second motion for leave to designate expert Gaines West.
      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                         2